NO. 12-03-00423-CR

NO. 12-03-00424-CR

NO. 12-03-00425-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



MELISSA NICHOLAS,§
	APPEAL FROM THE 114TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	In each of three cases, Appellant was convicted of the manufacture and delivery of a
controlled substance.  In each case, the trial court assessed punishment at imprisonment for thirty
years and a five thousand dollar fine.  We have received the trial court's certification showing that
Appellant waived her right to appeal.  See Tex. R. App. P. 25.2(c)(3)(B).  Accordingly, the appeals
are dismissed for want of jurisdiction.
Opinion delivered December 23, 2003.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.





(DO NOT PUBLISH)